UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K ýANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: December 31, 2010 or ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from:to SOMERSET INTERNATIONAL GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 13-2795675 (State or Other Jurisdiction of Incorporation or Organization) (Commission File Number) (I.R.S. Employer Identification No.) 90 Washington Valley Road, Bedminster, NJ07921 (Address of Principal Executive Office) (Zip Code) (908) -719-8909 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, $.001 par value OTC Bulletin Board Securities registered pursuant to Section 12(g) of the Act: (Title of Class) ————— Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. Yes¨ Noý Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes¨ Noý Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes¨ Noý Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. ý Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer¨Accelerated filer¨Non-accelerated filer¨Smaller reporting companyý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes¨ Noý The aggregate market value of the registrant’s common stock held by non-affiliates of the registrant, computed by reference to the closing price of a share of common stock on March31, 2011 was $130,752. On March 31, 2011, there were 23,348,655 outstanding shares of the registrant’s common stock, $.001 par value. PART I Item 1.Description of Business (a)State of Incorporation; Offices and Facilities Somerset International Group, Inc. (“Somerset”) was incorporated under the laws of the State of Delaware in 1968. Our current activity is the acquisition of profitable and near term profitable private small and medium sized businesses that provide proprietary security products and solutions for people and enterprises – from personal safety to information security – and maximizing the profitability of our acquired entities and to act as a holding company for such entities. Our executive office is located at 90 Washington Valley Road, Bedminster, New Jersey, 07921 (b) Nature of Business Our current activity is the acquisition of profitable and near term profitable private small and medium sized businesses and maximizing the profitability of our acquired entities and to act as a holding company for such entities. One of our subsidiaries, designs, assembles, installs and maintains a proprietary personal security system for colleges and mental health facilities where potential for crime exists. Three of our subsidiaries specialize in thedistribution, sale, installation, and maintenance of fire and security equipment and systems that include fire detection, video surveillance, and burglar alarm equipment. There are three streams of revenues derived from these subsidiaries: 1. Equipment: The pricing for an equipment sale is generally established through a customer purchase order and is a separate stand-alone arrangement.Revenue is recognized for equipment sales upon the delivery of the equipment, which is the date on which customer becomes responsible for the payment of the equipment. 2. Installation: Installation services are a separate stand-alone arrangement consisting of final connections of the equipment and individual testing of the equipment pieces.Such services occur after electrical work has been contracted and supervised by the customer, and completed by an outside third party.Installation services, when performed by the Company, are separately negotiated with the customer, and are recognized upon completion of the service by the Company. 3. Maintenance: These are separately priced contracts that are entered into with a customer typically after the installation services are performed.Maintenance services are not bundled into any other service.These maintenance services are recognized as revenues as the services are performed.These services are billed at the end of the month after the service is provided or if provided through a contractual arrangement then pre-billed for the defined periods, i.e. quarterly, semi-annual, or annual. Deferred Revenue on the Company’s balance sheet represents amounts billed to customers for maintenance to be performed in future periods. (c) Corporate Developments On December 1, 2010, the Company received a notice of default from Dutchess Private Equities Fund requiring payment in full of outstanding obligations.The Company is attempting to resolve these outstanding obligations with Dutchess Private Equities Fund.There is no assurance that the Company will be successful in these attempts. (d)2010 Revenues Somerset’s revenueswere$3,631,257for the twelve months ended December 31, 2010. (e) Patents and Trademarks Somerset retained its patents and other intellectual property, which is carried at a zero basis. Somerset holds United States Patent No. 3,877,019, titled "Photo-measuring Materials Device for Computer Storage of Photographic and Other Materials", granted April 8, 1975;No. 3,908,078, titled "Method and Apparatus for Digital Recognition of Objects Particularly Biological Materials", granted September 23, 1975; No. 4,613,269, titled "Robotic Acquisition of Objects By Means Including Histogram Techniques", granted September 23, 1986 and No. 4,642,813, titled "Electro-Optical Quality Control Inspection of Elements on a Product", granted February 10, 1987. Although Somerset relied primarily on its technological know-how and expertise in the field of machine vision, some products were nevertheless based, in part, on the technology underlying these patents.No assurance can be given as to the validity and scope of the protection provided by these patents. Somerset holds and used several registered trademarks. "ORS" was used as a general identifying symbol in respect of its Products. "i-bot" was used in conjunction with systems when adapted for use with industrial robots and the related electronic grippers. "FLEXVISION" identified a flexible image computer. The alignment products were identified by "i-lign" and circuit board inspection systems were identified by "i-flex". Somerset has also copyrighted critical software. (f) Employees As of March 31, 2011, Somerset has 1 employee, Secure has 6 employees, Meadowlands has 9 employees, and Fire Control has 7 employees. No employees are currently covered under collective bargaining agreements. Item 2.Description of Property Somerset’sexecutiveofficeis located at 90 Washington Valley Road, Bedminster, New Jersey, 07921. The Company leases such space on a month to month basis.Secure’s office is located at 1800 Bloomsbury, Ocean, NJ 08812 on a month to month basis and Meadowlands and Fire Control are located at 320 Essex Street, Suite 3, Stirling, NJ,07980 subject to a two year lease, expiring on February28, 2013. Item 3. Legal Proceedings On September 4, 2008, Keith Kesheneff and Kathryn Kesheneff filed suit in Superior Court in New Jersey against the Company claiming that they are owed $355,000 for a purchase price adjustment note issued by the Company.The Company filed an answer, with counterclaims, on October 27, 2008, generally contesting all claims. On June 26, 2009, the Company filed suit in the United States District Court for the District of New Jersey against TSG Capital Partners, LLC and others seeking to recover $105,000 in financing fees paid by the Company, plus damages for fraud, counsel fees, and interest.The Company has served its complaint and is pursuing its claims. On August 6, 2009, the holders of three promissory notes convertible into the Company’s common stock obtained judgments against the Company in the Superior Court of New Jersey totaling $157,636.31, plus costs of $720.00. On January 19, 2010, the holders of promissory note convertible into the Company’s common stock filed suit against the Company demanding payment of the principal amount of $175,000.00, plus accrued interest, and counsel fees.The Company has retained counsel to respond to the litigation and to interpose such defenses as are lawfully available. Item 4.Submission of Matters to a Vote of Security Holders None. PART II Item 5.Market for Registrant’s Common Equity, Related Stockholder Matters, and IssuedPurchases of Equity Securities On November 10, 2004, the Company was notified that it had received clearance from the National Association of Securities Dealers (“NASD”) to have its Common Stock quoted on the Over the Counter (“OTC”) Bulletin Board. Our common stock is currently traded on the Pink Sheets under the symbol “SOSI.” Our common stock has been quoted on the OTC Bulletin Board since November 10, 2004.The following table sets forth the range of high and low bid quotations for each quarter of calendar year 2010, and the first quarter of calendar year 2011 up to March 30, 2011. These quotations as reported by the OTC Bulletin Board reflect inter-dealer prices without retail mark-up, mark-down, or commissions and may not necessarily represent actual transactions. Year Period High Low First Second Third Fourth First As of December 31, 2010, there were approximately 197 holders of record of Somerset’s common stock. Dividends We have never paid dividends on our common stock and do not anticipate paying such dividends in the foreseeable future. The payment of future cash dividends by us on our common stock will be at the discretion of our Board of Directors and will depend on our earnings, financial condition, cash flows, capital requirements and other considerations as our board of directors may consider relevant. Although dividends are not limited currently by any agreements, it is anticipated that future agreements, if any, with institutional lenders or others may limit our ability to pay dividends on our common stock. We are not statutorily prohibited from paying dividends. Warrants As of December 31, 2010, 12,950,000 warrants have been issued to two warrant holders. The warrant holders are entitled to purchase fully paid and nonassessable shares ofour common stock, $.001 par value per share at a per share purchase price in the following manner: Issue Date Expiration Date Number of Shares of Common Stock Price Basis for Warrant issuance 06/15/07 06/14/12 $ 0.05 Convertible Debenture 11/14/07 11/13/12 $ 0.05 Convertible Debenture 09/08/08 09/07/13 Amendment to Convertible Debenture 01/26/09 01/25/12 Convertible Note Total The warrants may be exercised in full or in part (but not of a fractional share) by the holder subject to ownership limitations under the respective agreements. Stock Options On August 29, 2008, the Board of Directors, with the approval of a majority of the shareholders of the Company, adopted the 2008 Equity Incentive Plan (the “Plan”) which will be administered by a compensation committee (the “Committee”) appointed by the Board. As of December 31, 2010, 100,000 options have been issued to oneemployee. Issue Date Expiration Date Number of Shares of Common Stock Price 04/02/09 04/01/12 $ Total Item 6.Selected Financial Data The table below presents selected financial data for Somerset for the past two years. Results of Operations For The Year Ended December 31, Sales $ $ Operating Expenses Loss from Operations ) ) Net Loss attributable to Common Stockholders $ ) $ ) Basic Loss per Common Share $ ) $ ) Financial Position at December 31, Total Assets $ $ Total Liabilities Shareholders Equity(Deficit) $ ) $ ) Item 7.Management's Discussion of Financial Condition and Results of Operations This Annual Report on Form 10-K includes forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 including, without limitation, statements containing the words "believes," "anticipates," "intends," "expects," "estimates," "may," "will," "likely," "could" and words of similar import. Such statements include statements concerning the Company's business strategy, operations, cost savings initiatives, future compliance with accounting standards, industry, economic performance, financial condition, liquidity and capital resources, existing government regulations and changes in, or the failure to comply with, governmental regulations.All statements in this report that are not historical are forward-looking statements within the meaning of Section 21E of the Securities Exchange Act as amended, including statements regarding Somerset statements regarding future sales and its efforts to attract new customers for its products and develop newproducts. Such statements are subject to risks and uncertainties that could cause actual results to differ materially from those projected, including, but not limited to, uncertainties relating to technologies, product development, our ability to generate sufficient cash from operations or from investors or lenders to fund product development and sales and marketing efforts needed to attract new customers, operations, manufacturing, market acceptance, cost and price of Somerset products, ability to attract new customers, regulatory approvals, competition, intellectual property of others, and patent protection and litigation.The Company's actual results may differ materially from the results discussed in such forward-looking statements because of a number of factors, including those identified elsewhere in this Annual Report on Form 10-K. Somerset expressly disclaims any obligation or undertaking to release publicly any updated or revisions to any forward-looking statements contained herein to reflect any change in its expectations with regard thereto or any changeinevents, conditions, or circumstances on which any such statements are based. General On June 30, 2007, we entered into a Stock Purchase Agreement (“Agreement”) in which Secure, our wholly owned subsidiary, purchased all the shares of Meadowlands Fire, Safety, and Electrical Supply Co., Inc., a New Jersey corporation, and Vanwell Electronics, Inc., a New Jersey corporation (collectively “Meadowlands”) from Keith Kesheneff and Kathryn Kesheneff, being all of the shareholders of Meadowlands.Pursuant to the Agreement, Secure acquired Meadowlands whereby Meadowlands became a wholly owned subsidiary of Secure.The purchase was financed through the use of some of the proceeds of the June15, 2007 convertible debenture. Effective October 1, 2007, we entered into a Stock Purchase Agreement (“Agreement”) in which Somerset purchased all the shares of Fire Control Electrical Systems, Inc., a New Jersey corporation (collectively “Fire Control”) from Vincent A. Bianco and Opie F. Brinson, being all of the shareholders of Fire Control.Pursuant to the Agreement, Somerset acquired Fire Control whereby Fire Control became a wholly owned subsidiary of Somerset.The purchase was financed through the use of some of the proceeds of the November 12, 2007 convertible debenture. Critical Accounting Policies and Estimates The discussion and analysis of our financial condition and results of operations are based upon our financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States of America. The preparation of these financial statements requires us to make estimates and judgments that affect the reported amount of assets and liabilities, revenues and expenses, including stock issued for services and or compensation and related disclosure on contingent assets and liabilities at the date of our financial statements. Actual results may differ from these estimates under different assumptions and conditions. Critical accounting policies are defined as those that are reflective of significant judgments, estimates and uncertainties and potentially result in materially different results under different assumptions and conditions. We have only established an allowance for doubtful accounts for Secure’s subsidiary accounts receivable and Fire Control. We analyzed the ability to collect accounts that are large, none of which are currently past due for Secure. Historically, Secure has not incurred bad debt expense and that trend is anticipated to continue.Management will evaluate Secure’s subsidiary allowance and Fire Control on a periodic basis. We write down inventory for estimated excess or obsolete inventory equal to the difference between the cost of inventory and the estimated market value based upon assumptions about future demand and market conditions. If actual market conditions are less favorable than those projected by management, additional inventory write-downs may be required. We account for our goodwill and intangible assets pursuant to Professional Standards, which require that intangibles with definite lives continue to be amortized on a straight-line basis over the lesser of their estimated useful lives or contractual terms. Goodwill and intangibles with indefinite lives are evaluated at least annually for impairment.The impairment test compares the carrying amount of the reporting unit to its fair value.Discounted cash flows are utilized to determine the fair value of the assets being evaluated.The impairment test in 2009 and 2008 supported the carrying value of goodwill, and as such, no write-down in the carrying value of goodwill was recorded. Revenues Revenues of $3,631,257 for the year ended December 31, 2010decreased by $588,304 over revenues of $4,219,561 during the year ended December 31, 2008. Equipment Sales revenues decreased by $435,567 for the twelve months ended December 31, 2010 versus the same period in 2009.Installation revenues decreased by $84,566 and Maintenance revenues decreased by $68,171 for the twelve months ended December 31, 2010 versus the same period in 2009. Costs of Goods Sold Costs of Goods Sold for the year ended December 31, 2010decreased to $1,748,223, representing adecrease of $118,037 over costs of goods sold of $1,866,260during the year ended December 31, 2009.This was primarily attributable to a decrease in cost of systems sold of $239,153and $18,109 in engineering and development costsfor the twelve months ended December 31, 2010 versus the same period in 2009, offsetby anincrease in installation and service costsof $118,027for the twelve months ended December 31, 2010 versus the same period in 2009. Gross Margin Gross Margin for the year ended December 31, 2010decreased to $1,883,034 representing andecrease of $470,267 from a gross margin of $2,353,301 during the year ended December 31, 2009.This was a direct result of the net decreases in Revenues and the Cost of Goods Sold described above. Selling, General, and Administrative Expenses(“SG&A”) SG&A expenses for the year ended December 31, 2009 of $2,715,190 decreased by $567,530 over SG&A expenses of $3,282,720during the year ended December 31, 2008.Selling general and administrative expenses decreased by $491,984, amortization expense decreased by $53,138, and depreciation expense increased by $22,408 from the year ended December 31, 2009.This was primarily attributable to decrease in payroll expenses of $273,296, a decrease of $132,018 in professional and consulting fees, and a decrease in cost of financing of $33,089 for the twelve months ended December 31, 2010 versus the same period in 2009. Other Income (Expense) Other Expense decreased to $694,841 for the year ended December 31, 2010 from $716,471 during the year ended December 31, 2009, representing a decrease of $21,630.Interest expense for the year ended December 31, 2010 increased by $37,268 to $713,401 from interest expense of $676,133 during the year ended December 31, 2009. This is primarily attributable to the interest expense on the Dutchess convertible debentures issued in June 2007 and November 2007and the notes issued in 2009. Net (Loss) Net Loss attributable to common stockholders for the year ended December 31, 2010decreased by $108,728 to $1,545,106 from $1,653,834 during the year ended December 31, 2009.The decrease in net loss is primarily attributable to thedecrease in gross margin described above for the period and thedecrease in selling, general, and administrative expenses for the year as described above. Liquidity and Capital Resources We are currently financing our operations primarily through cash generated by financing activities in the form of promissory notes, convertible debentures, and equity investments. We financed our business acquisitions through the issuance of redeemable preferred stock, cash generated from promissory notes, and convertible debentures. Substantially all principal payments due under the terms of the Dutchess Debentures during 2010 are in arrears.Partial payments of interest on these debentures were made during 2010.The failure to pay any principal or interest due under these debentures within ten days of the due date is considered an “event of default”.As such, the entire balance of principal and interest on the Dutchess Notes are payable on demand.On December 1, 2010, the Company received a notice of default from Dutchess Private Equities Fund requiring payment in full of outstanding obligations.The Company is attempting to resolve these outstanding obligations with Dutchess Private Equities Fund.There is no assurance that the Company will be successful in these attempts. At December31, 2010, the Company had negative working capital of approximately $7,605,866. We plan to establish a source of revenues sufficient to cover our operating costs by acquiring additional companies that are generating positive cash flows from operating activities either at acquisition or projected to do so in the future, thereby furthering the objective of becoming profitable and generating positive cash flow from operating activities on a consolidated basis.The funds needed to continue operations over the next twelve months will be raised from accredited investors and/or institutional investors as in the previous financings. During this period, the Company will attempt to reduce or defer expenses until the capital is available.These conditions raise substantial doubt about the Company’s ability to continue as a going concern.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Our need for capital may change dramatically as a result of any additional business acquisition or combination transaction.There can be no assurance that we will identify any additional suitable business, product, technology or opportunity in the future.Further, even if we locate a suitable target, there can be no assurance that we would be successful in consummating any acquisition or business consolidation on favorable terms or that we will be able to profitably manage the business, product, or technology, if acquired, or otherwise engaged.The Company intends to acquire cash flow positive companies of such size or number that will allow it to continue as a going concern.If we are unable to obtain debt and/or equity financing on reasonable terms, we could be forced to delay or scale back our plans for expansion. Consequently, there is substantial doubt about our ability to continue to operate as a going concern. Management intends to ask pertinent questions of the proposed candidates or opportunities in the course of its diligence phase.Management will rely heavily on a business plan, financial statements and projections, and management’s views of the future.Unless something comes to management’s attention as a result of its review of the proposed candidate’s audited financial statements, which causes management to have serious concerns on the viability or integrity of the financial records and business projections, which would result in a disqualification of such candidate, a transaction would be approved by the Board of Directors.When a transaction requires shareholder approval, a shareholder meeting must be held and a shareholder vote taken.A proxy statement would be mailed to shareholders informing them of the meeting and requesting their vote.However, in lieu of holding a meeting, a majority of shareholders may sign a Shareholder’s Resolution approving of such transaction.If a meeting is not held, an information statement must be mailed to all of its shareholder’s informing them of the action taken by the majority shareholders. Recent Accounting Pronouncements In January 2010, the Financial Accounting Standards Board (FASB) issued Update 2010-06,"Fair Value Measurements and Disclosures (Topic 820):Improving Disclosures about Fair Value Measurements", which is effective for annual reporting periods beginning after December 15, 2009 except for the disclosures about purchases, sales, issuance and settlements in the rollforward of activity in Level 3 fair value measurements which are effective for fiscal years beginning after December 15, 2010.This update modifies current professional standards to require certain disclosures as follows: The amounts of significant transfers in and out of Level 1 and 2 fair value measurements and the reasons for those transfers. Information in the reconciliation of fair value measurements using significant unobservable inputs (Level 3) about purchases, sales, issuance and settlements (that is, on a gross basis rather than as one net number). Fair value measurement disclosures for each class of assets and liabilities. Description of valuation techniques and inputs used to measure fair value for both recurring and non recurring fair value measurements that fall into either Level 2 or Level 3. In October 2009, FASB issued Update No. 2009-13, "Revenue Recognition: Multiple-Deliverable Revenue Arrangements which is effective for fiscal years beginning on or after June 15, 2010 which requires certain disclosures regarding multiple deliverable revenue arrangements as well as addressing the accounting for multiple deliverable arrangements to enable reporting entities to account for product and services separately rather than a combined unit.The Company is currently evaluating the impact of this pronouncement. In October 2009, FASB issued Update No. 2009-14, "Software: Certain Revenue Arrangements That Include Software Elements”, which is effective prospectively for revenue arrangements entered into or materially modified in fiscal years beginning on or after June 15, 2010.The update impacts the recognition of revenue arrangements that include both tangible products and software elements and related disclosures.The Company is currently evaluating the impact of this pronouncement. In October 2009, FASB issued Update No. 2009-15, "Accounting for Own-Share Lending Arrangements in Contemplation of Convertible Debt Issuance or Other Financing”, which amends current professional standards regarding share-lending arrangements that have been terminated as a result of counterparty default prior to December 15, 2009.The Company is currently evaluating the impact of this pronouncement. Item 8.Financial Statements and Supplementary Data Financial Statements and schedules filed herewith are listed in the table of contents to the financial statements on page F-1. Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure Not applicable, as no audit was performed. Item 9(A). Controls and Procedures Evaluation of disclosure controls and procedures The Company's management evaluated, with the participation of its President, the effectiveness of the design/operation of its disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e) under the SEC Act of 1934) as of December 31, 2010.Based on such evaluation, the President of the Company concluded that its disclosure controls and procedures are designed to ensure that information required to be disclosed by the Company in the reports that it files or submits under the Securities Exchange Act of 1934 is recorded, processed, summarized and reported within the time periods specified in the rules and regulations of the Securities and Exchange Commission and is not operating in an effective manner. Our internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of our financial statements for external reporting purposes in accordance with U.S. generally accepted accounting principles. Under the supervision and with the participation of management, including our President, we conducted a review, evaluation, and assessment of the effectiveness of our internal control over financial reporting as of December 31, 2010 based upon the criteria set forth in Internal Control — Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). During management’s evaluation of internal controls over financial reporting, the following material weaknesses in the internal control over financial reporting procedures were found: · There is no Audit Committee in place as required by the Sarbanes-Oxley Act of 2002. · There are no controls in place to ensure complete and accurate recording of all trade payables, accrued liabilities and accrued purchases. · There are no controls in place to determine that the inventory valuation has not been impaired due to obsolescence and or reduction of net realizable value below cost. · There is no independent review of expenditures that are approved by the CEO by the Audit Committee to ensure validity of expenditures. · There is no independent review of expenditure classifications to ensure they are complete and accurate. · All spreadsheets that are used in connection with preparation of the financial statements are not independently re-calculated, reviewed and approved by management. · There is no independent review and re-calculation of stockholders’ equity section of the financial statement. · There is no independent review and re-calculation of investments in subsidiaries and other equity investment values represented in the financial statements. · There is no independent review by company management that financial statements are prepared in conformity with GAAP and SEC reporting requirements as well as related footnote disclosures based on current GAAP and SEC standards. Based on the material weaknesses noted above, management concludes that the internal controls over financial reporting are not effective.Management will be undertaking remediation efforts on a cost-effective basis to remediate material weaknesses during the next fiscal year.Based on cost constraints not all material weaknesses are expected to be remediated.As a result, internal controls over financial reporting are expected to remain not effective until revenues from operations are sufficient to support additional internal controls and the formation of an audit committee. There were no changes in internal control over financial reporting (as defined in Rules 13a-15(f) and 15(d)-15(f) under the SEC Act of 1934) identified in connection with the evaluation as of December 31, 2010 by the President, which occurred during the most recent fiscal quarter, which have materially affected, or are reasonably likely to materially affect, internal control over financial reporting. This annual report does not include an attestation report of the company’s registered public accounting firm regarding internal control over financial reporting. Management’s report was not subject to attestation by the company’s registered public accounting firm pursuant to rules of the Securities and Exchange Commission that permit the company to provide only management’s report in this annual report. Part III Item 10.Directors and Executive Officers and Corporate Governance The directors and executive officers of the Company are: Name Positions with registrant
